UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1337


LILIAN HAYDEE DIAZ-VELASQUEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 3, 2015               Decided:   November 5, 2015


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Jamie M. Dowd, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lilian Haydee Diaz-Velasquez, a native and citizen of El

Salvador,      petitions         for    review       of    an     order    of    the    Board    of

Immigration        Appeals       (Board)       dismissing          her     appeal       from    the

immigration        judge’s          denial      of        her     requests        for     asylum,

withholding        of      removal,      and   protection           under       the    Convention

Against Torture.

       The Board found that Diaz-Velasquez failed to appeal the

immigration judge’s denial of her applications for withholding

of    removal      and     for    protection         under        the    Convention       Against

Torture      and   therefore         deemed     these       issues        waived.        Although

Diaz-Velasquez challenges the denial of both forms of relief

before this court, we lack jurisdiction to consider her claims

on    the    ground      that    she    failed       to    exhaust        her   administrative

remedies.       See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey,

549 F.3d 631,       638-40      (4th    Cir.        2008).         We    likewise       lack

jurisdiction          to     consider         Diaz-Velasquez’s             claim        that    she

established eligibility for asylum based on her membership in

the particular social group consisting of her family as this is

not    the    proposed          social    group       that        she     presented       to    the

immigration judge.              See § 1252(d)(1).               We therefore dismiss the

petition for review in part.

       Turning      to      Diaz-Velasquez’s              claim    that     she       established

eligibility for asylum based on her membership in the defined

                                                2
particular    social   group   of    witnesses       to   a    crime,   we    have

thoroughly reviewed the record, including the transcript of the

merits hearing and all supporting evidence.                   We conclude that

the record evidence does not compel a ruling contrary to any of

the    administrative      factual        findings,           see   8        U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the agency’s decision.     See INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992).    We therefore deny the petition for review in part

for the reasons stated by the Board.                 In re: Diaz-Velasquez

(B.I.A. Mar. 4, 2015).

      We dispense with oral argument because the facts and legal

contentions   are   adequately      presented   in    the     materials      before

this court and argument would not aid the decisional process.

                                             PETITION DISMISSED IN PART;
                                                          DENIED IN PART




                                      3